Title: To Thomas Jefferson from Edmund Bacon, 30 June 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 30th. June 1808.
                  
                  Inclosed is Mr. Peytons account. I think some time past I Gave you an account of Peytons for nearly the same articles in the present one and by Compareing the two accounts you will see some wrong Charge is made by Mr. Peyton. I do not think he has any Just Cause to be dissatisfied I have nearly done 3 thirty foot throughs in the Garden since you Left heare but my Gang being so interrupted I can not go on as fast as I would wish Mr. Maddox has 4 hands. Mr. Chisholm & ever since you Left heare I Certainly will attend to the water in The Canel, Jerry Left heare Last satterday set of for Bedford with a Load of the articles you Directed to go by him. the Boat has not started yet. the window Sashes are not done Glaseing I am affraid the two Large Horses will never be of much use but a Grate expence. they mend slowly. Mr. Maddox says we shall not have very little more than half rock in the old shop to do the stables. he is nearly done one stable I dont recollect of nothing more but I am Sir your Humble St.
                  
                     
                         E Bacon 
                     
                  
               